Case 1:21-cv-01894-WFK-SJB Document 26 Filed 07/21/21 Page 1 of 4 PageID #: 134




 REED SMITH LLP
 Amy Secter, Esq.
 Riverfront Plaza-West Tower
 901 East Byrd Street, Suite 1900
 Richmond, VA 23219-4068
 Phone: +1 804 344 3400
 Fax: +1 804 344 3410

 Attorneys for Defendant Synchrony Bank
 (improperly named as Synchrony Financial)

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


 Jakub Madej,

                      Plaintiff,
                                                Civil Action No. 1:21-cv-01894 (WFK) (SJB)
 v.

 Synchrony Financial.

                        Defendant.


                DEFENDANT SYNCHRONY BANK’S RULE 26(f) REPORT

        Defendant Synchrony Bank (improperly named as “Synchrony Financial”) (hereafter
 “Synchrony”) files the below detailed Rule 26(f) Report as ordered and provided by the Court on
 June 8, 2021. ECF 15. As detailed in the Parties’ Joint Statement filed concurrently, the Parties
 were unable to complete a Joint Report due to the differing views and positions on the necessity
 and propriety of a Rule 26 Conference. Defendant files this Rule 26(f) Report to comply with the
 Court’s June 8, 2021 Order.

 Case No.: 21-cv-1894(WFK)(SJB)                      Date of Initial Conference: July 23, 2021


 Plaintiff(s): Jakub Madej


 Defendants(s): Synchrony Bank (improperly sued as Synchrony Financial)


                                       Phase 1 Discovery

 Phase 1 discovery entails reciprocal and agreed upon document production and other discovery
 necessary for a reasoned consideration of settlement.
Case 1:21-cv-01894-WFK-SJB Document 26 Filed 07/21/21 Page 2 of 4 PageID #: 135




 1.     Date for completion of automatic disclosures required by Rule 26(a)(1) of the Federal
        Rules of Civil Procedure, if not yet made: 14 days following the Rule 26(f) conference.
        See Fed. R. Civ. P. 26(a)(1)(C) (“Unless otherwise agreed upon, the date for completion
        will be 14 days following the Rule 26(f) conference.”).

 2.     Date for exchange of discovery necessary for reasoned consideration of settlement: 120
        Days after Initial Conference.

 3.     Settlement Conference and Mediation

        a.     Option 1: Date for initial settlement conference: 10 days after Document
               Exchange.

        b.     Option 2: The parties wish to be referred to the EDNY Mediation Program for
               mediation to be completed in the next 60 days: TBD.

                                        Phase 2 Discovery

 Phase 2 discovery is post-settlement conference discovery that takes the parties to dispositive
 motion practice.

 1.     Because this is an appeal from final agency action, discovery is not required because the
        parties because intend to move directly to dispositive motion practice after the production
        of the certified administrative record. If so, please check here: _____, and proceed to
        Question 10. Otherwise, proceed to Question 2.

 2.     Time for amendment of the pleadings to add claims or join additional parties: 15 Days
        Post Settlement Conference.

 3.     If additional interrogatories beyond the 25 permitted under the federal rules are needed,
        the maximum number permitted by plaintiff(s) N/A and defendant(s) 0.

 4.     Number of depositions by plaintiff(s) of: N/A parties; N/A non-parties.

 5.     Number of depositions by defendant(s) of: To Be Decided based on Discovery parties;
        To Be Decided based on Discovery non-parties.

 6.     Will any independent medical examinations (IMEs) be conducted? NO.

 7.     Date for completion of fact discovery: 6 months after Settlement Conference.

 8.     Number of expert witness of plaintiff(s): N/A medical; N/A non- medical. Date for
        exchange of expert report(s): N/A .

 9.     Number of expert witness of defendant(s): To Be Decided based on Discovery medical;
        To Be Decided based on Discovery non- medical. Date for expert report(s): To Be
        Decided based on Discovery.

 10.    Date for completion of expert discovery: To Be Decided based on Discovery.


                                               -2-
Case 1:21-cv-01894-WFK-SJB Document 26 Filed 07/21/21 Page 3 of 4 PageID #: 136




 11.    Final date to take the first step in dispositive motion practice: 30 days post completion of
        expert discovery.

 12.    Contemplated dispositive motions:

        a.      Plaintiff(s): N/A

        b.      Defendant(s): Motion Challenging Jurisdiction and Venue, Motion to Compel
                Arbitration, Motion for Judgment on the Pleadings, and Motion for Summary
                Judgment

 13.    Have counsel discussed the existence of electronically stored information, and discussed
        the location and production of such information, as required by Rule 26? NO. Have the
        parties entered into an ESI protocol? NO. Alternatively, if no ESI protocol is necessary
        because of the limited amount of ESI in the case: To Be Decided based on Discovery.

 14.    Date for submission of any protective order for Court approval: To Be Decided based on
        Discovery.

 15.    Details on Rule 26(f) meeting

        a.      Date meeting held: Rule 26(f) Conference attempted between the parties on July
                8, 2021.

        b.      Plaintiff(s)’ representative(s) who participated: Pro-se Plaintiff

        c.      Defendant(s)’ representative (s) who participated: Amy Secter and Alexander
                Pilorusso

 16.    For cases where basis of subject matter jurisdiction is diversity:

        a.      Is any party an LLC or partnership? NO.

        b.      Citizenship of each plaintiff: N/A

        c.      Citizenship of each defendant: Utah

 17.    Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C § 636(c)?
        NO.

 18.    Please list counsel for each side that will be appearing at the initial conference:

 Defendant Synchrony Bank - Amy Secter, Esq.

                      Additional Matters for Consideration at Conference
         Pursuant to Local Rule 1.6(a) and Local Rule 13(b)(3), Synchrony notifies the Court of a
 related matter. On April 15, 2021, Plaintiff filed a lawsuit in the Northern District of California,




                                                 -3-
Case 1:21-cv-01894-WFK-SJB Document 26 Filed 07/21/21 Page 4 of 4 PageID #: 137




 Case No.: 21-cv-02713-YGR, captioned Jakub Madej v. Synchrony Bank.1 This matter is
 substantially related to the California matter in issues of fact, law, and the parties involved. As
 this matter was filed first, has the lower docket number, and a superior judicial interest exists in
 New York, Defendant anticipates filing a Motion to Transfer Venue with the Northern District of
 California to transfer the related lawsuit to this venue, and then, as required, Synchrony will file
 a Motion to Consolidate these two matters.
        Furthermore, Defendant is contemplating filing a Motion to Compel Arbitration, based
 on an Arbitration agreement entered into between Plaintiff and Synchrony.


                                                      REED SMITH LLP

                                                      By: /s/ Amy Secter
                                                         Amy Secter, Esq.
                                                         Riverfront Plaza-West Tower
                                                         901 East Byrd Street, Suite 1900
                                                         Richmond, VA 23219-4068
                                                         Phone: +1 804 344 3400
                                                         Fax: +1 804 344 3410

                                                           Attorneys for Defendant Synchrony Bank
                                                           (Improperly named as Synchrony Financial)




 1
  This matter was initial captioned Jakub Madej v. PayPal Credit d/b/a PayPal, Inc., but the parties consented to a
 substitution of Defendant to name Synchrony Bank as the appropriate defendant.


                                                        -4-
